Case 16-33898        Doc 43     Filed 12/07/18     Entered 12/07/18 14:01:37          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-33898
         Kevin K Covington

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/24/2016.

         2) The plan was confirmed on 01/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/14/2018.

         5) The case was converted on 10/03/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,945.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-33898      Doc 43     Filed 12/07/18     Entered 12/07/18 14:01:37                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $7,250.00
        Less amount refunded to debtor                         $418.76

 NET RECEIPTS:                                                                                   $6,831.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $382.77
     Other                                                                $387.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,769.77

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 CREDIT ACCEPTANCE CORP       Secured              0.00          0.00             0.00           0.00       0.00
 MIDWEST TITLE LOANS          Secured         4,153.15       4,153.15         4,153.15        703.83     259.77
 PAYDAY LOAN STORE            Unsecured          500.00        559.06           559.06          34.58       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       3,861.00       3,924.19         3,924.19        242.72        0.00
 ATG CREDIT                   Unsecured          448.00           NA               NA            0.00       0.00
 CHASE BANK                   Unsecured       1,325.00            NA               NA            0.00       0.00
 CITY OF CHICAGO              Unsecured          300.00           NA               NA            0.00       0.00
 MBB                          Unsecured          620.00           NA               NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY       Unsecured       1,668.00       1,668.00         1,668.00        103.17        0.00
 TURNER ACCEPTANCE CORP       Secured              0.00          0.00             0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured       3,471.00       3,505.92         3,505.92        216.85        0.00
 US DEPARTMENT OF EDUCATION   Unsecured       6,785.00       6,860.31         6,860.31        424.32        0.00
 WORLD ACCEPTANCE CORP        Unsecured       1,134.00       1,232.39         1,232.39          76.23       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-33898        Doc 43      Filed 12/07/18     Entered 12/07/18 14:01:37              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $4,153.15            $703.83            $259.77
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $4,153.15            $703.83            $259.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,749.87          $1,097.87              $0.00


 Disbursements:

         Expenses of Administration                             $4,769.77
         Disbursements to Creditors                             $2,061.47

 TOTAL DISBURSEMENTS :                                                                       $6,831.24


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/07/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
